



Exhibit 10.1


PERFORMANCE-BASED RESTRICTED STOCK UNIT AGREEMENT
FOR EMPLOYEES UNDER THE
CIRCOR INTERNATIONAL, INC.
2014 STOCK OPTION AND INCENTIVE PLAN




Name of Awardee: Participant Name
Awardee Solium Number: XXXX
Target Number of Performance Based Restricted Stock Units: XXXX (the “Target
Performance Based Award”)
Award Date: March 4, 2019


Pursuant to the CIRCOR International, Inc. 2014 Stock Option and Incentive Plan
(the “Plan”), CIRCOR International, Inc. (the “Company”) hereby grants to the
Awardee named above, who is an officer, director or employee of the Company or
any of its Subsidiaries, an award (the “Award”) of Performance Based Restricted
Stock Units (“RSUs”) subject to the terms and conditions set forth in this
Performance-Based Restricted Stock Unit Agreement (the “Award Agreement”) and in
the Plan. Except as specifically provided below, an RSU shall only be settled
for Stock (as defined below) if it has been earned under paragraph 1 and has
become vested as provided in either paragraph 2 or paragraph 4 below.


1.    Earned RSUs.


(a)    Subject to paragraph 1(d) below, one third of the Target Number of
Performance Based RSUs may be earned during the 2019 fiscal year (“Tranche 1”),
the twenty-four month period beginning on January 1, 2019 (“Tranche 2”) and the
thirty-six month period beginning on January 1, 2019 (“Tranche 3”) (each, a
“Tranche” and collective, the “Tranches”).


(b)    The number of RSUs earned during each Tranche shall be based fifty
percent on the Company’s Adjusted Free Cash Flow (“Adjusted FCF”) and Adjusted
Operating Margin (“Adjusted OM” or “AOM”) for the period of time corresponding
to that Tranche.


(i)    “Free Cash Flow” or “FCF” with respect to a fiscal year is calculated by
adding the Company’s cash provided by operating activities less capital
expenditures for that year.


(ii)    “Operating Margin” or “OM” with respect to a fiscal year is calculated
by dividing the Company’s income from operations by the Company’s net sales for
that year, where income from operations and net sales are each as set forth in
the audited consolidated financial statements of the Company.


The Committee shall determine in its discretion Adjusted FCF and AOM based on
FCF and OM, respectively after adjusting for events not considered in
determining the initial performance targets. Such adjustments, include but are
not limited to, restructuring and restructuring related charges; goodwill
impairment charges, changes in the law or in accounting standards; the impact of
significant acquisitions and divestitures of businesses; and other non-recurring
financial statement impacts to net earnings from continuing operations, fixed
assets and/or working capital disclosed in the Company’s audited consolidated
financial statements, and notes thereto, in order to keep the financial
statements from being misleading.


(c)    Subject to paragraph 4 below, the percentage of RSUs earned with respect
to a Tranche based on Adjusted FCF and AOM shall be determined pursuant to the
chart set forth in Exhibit A to this Award Agreement. For purposes of this
paragraph 1(c), the “Performance Goals” for the Award shall be Adjusted FCF and
AOM.


(d)    Unearned RSUs for a Tranche due to not attaining performance at Threshold
for a Performance Goal as set forth on Exhibit A (the “Below Threshold RSUs”)
may be partially earned in the next following Tranche.  The number of Below
Threshold RSUs earned based on performance during the


CICC:2008    Page 1 of 1
DM_US 158324549-6.092607.0011

--------------------------------------------------------------------------------





next following Tranche shall be calculated based on the earned percentage for
that Performance Goal earned during such next following Tranche, but in no event
at more than 100% of Target as set forth in Exhibit A for that Performance
Goal.  In addition, in the event that there are Below Threshold RSUs allocable
to Tranche 1 and Tranche 2 with respect to a Performance Goal, such RSUs may be
earned based on performance during Tranche 3, with the number of such Below
Threshold RSUs being calculated based on the earned percentage for that
Performance Goal during Tranche 3, but in no event at more than 100% of Target
as set forth in Exhibit A for that Performance Goal.


2.    Vesting Schedule. Unless otherwise set forth in this Award Agreement,
Tranche 1 shall vest on the last day of the 2019 fiscal year, Tranche 2 shall
vest on December 31, 2020 and Tranche 3 shall vest on December 31, 2021, in each
case assuming the Awardee is employed on the relevant vesting date. RSUs vesting
under this paragraph 2 shall be settled within sixty (60) days of the applicable
vesting date. In the event of a Change in Control prior to the end of a Tranche,
there shall be immediate vesting of that number of RSUs equaling the greater of
(i) the portion of the Target Performance Based Award attributable to that
Tranche and (ii) that amount that is determined by applying paragraph 1 above
except that the period of time with respect to any such uncompleted Tranche
shall be deemed to consist of those fiscal years or portions of fiscal years
that have been completed most recently prior to the Change in Control. If a
Change in Control occurs following the end of the last Tranche, there shall be
immediate vesting of that number of earned RSUs determined in accordance with
paragraph 1 above. RSUs that vested under this paragraph 2 shall be deemed to be
earned under this Award Agreement, and shall be distributed as soon as
reasonably practicable after a Change in Control except as provided under
paragraph 6 below.


3.    Deferral of Award.


a)    Subject to paragraph 2 above (regarding vesting in connection with a
Change in Control), each vested RSU entitles Awardee to receive one share of the
Company’s Common Stock (the “Stock”) on the later of (i) the date on which such
RSU becomes vested under this Agreement or (ii) the end of the deferral period
specified by Awardee. Any deferral period must be expressed as a number of whole
years, not less than four (4), beginning on the Award Date. Such deferral
election shall be made within 30 days of the Award Date. This deferral period
will apply only to deferral elections made on the specific Deferral Election
Form. In addition, any such deferral must apply to receipt of all shares of
Stock underlying the entire vested Award that are eligible to be deferred under
this paragraph 3; for example, a deferral period of seven (7) years would result
in Awardee receiving shares of Stock underlying the entire vested Award seven
(7) years from the Award Date regardless of the fact that the Earned RSUs may
have vested at differing times. If no deferral period is specified on the
Deferral Election Form, Stock will be issued as soon as practicable (but not
later than sixty (60) days) after vesting of the RSUs.


b)    Shares of Stock underlying the RSUs shall be issued and delivered to
Awardee in accordance with paragraph (a) and upon compliance to the satisfaction
of the Committee with all requirements under applicable laws or regulations in
connection with such issuance and with the requirements hereof and of the Plan,
but in no event later than the end of the calendar year in which the Awardee
earned a vested right to payment. The determination of the Committee as to such
compliance shall be final and binding on Awardee.


c)    Until such time as shares of Stock have been issued to Awardee pursuant to
paragraph 4 b) above, and except as set forth in paragraph d) below regarding
dividends and dividend equivalents, Awardee shall not have any rights as a
holder of the shares of Stock underlying this Award including but not limited to
voting rights.


d)    Until such time as RSUs have vested pursuant to the terms hereof, dividend
equivalents shall be accrued with respect to each share of Stock underlying the
RSUs such that, upon vesting of such RSUs, all dividend equivalents so accrued
(without interest) with respect to Earned RSUs shall be paid in cash to Awardee.
In addition, with respect to RSUs which have vested but have not been converted
into shares of Stock pursuant to a valid deferral election by Awardee, dividends
on the shares of Stock underlying such RSUs shall be paid in cash to Awardee
upon declaration of such dividends as if Awardee were the owner of the
underlying shares of Stock. Notwithstanding the foregoing, no dividends or
dividend equivalents shall be accrued or paid for RSUs that are not earned under
paragraph 1 above.


CICC:2008    Page 2 of 2
DM_US 158324549-6.092607.0011

--------------------------------------------------------------------------------







4.    Termination of Employment or Other Business Relationship. If the Awardee's
employment or other business relationship with the Company or a Subsidiary (as
defined in the Plan) is terminated for any reason except as otherwise set forth
in this paragraph 4, Awardee’s right in any RSUs that are not vested, whether or
not earned under paragraph 1 above, shall automatically terminate upon the
effective date of such termination of employment or other business relationship
with the Company and its Subsidiaries and such RSUs shall be cancelled as
provided within the terms of the Plan and shall be of no further force and
effect.


a)Termination Due to Death. If the Awardee’s employment terminates by reason of
the Awardee’s death, (excluding death by suicide), the outstanding Target Number
of Performance-Based RSUs with respect to any Tranche that is not completed
within 60 days of such termination of employment shall be deemed earned and
vested as of the Awardee’s date of death and the Company, within 60 days
following the effective date of such termination shall issue all outstanding
shares of Stock with respect to such RSUs to Awardee’s designated beneficiary
or, if there is no designated beneficiary, the Awardee’s estate executor. In the
event, however, that within such 60 day period, a Tranche has been completed,
then the number of Performance-Based RSUs to be settled with an issuance of
Stock shall be based on the actual results for such Tranche as calculated in
accordance with paragraph 1 and such distribution shall be made as soon as
reasonably practicable after the end of such Tranche.


b)Termination Due to Disability. If the Awardee’s employment terminates by
reason of the Awardee’s qualified disability, (an individual shall be considered
disabled if such individual qualifies for receipt of long-term disability
benefits under the long-term disability plan then in effect for the Company’s
employees), the outstanding Target Number of Performance-Based RSUs with respect
to any Tranche that is not completed within 60 days of such termination of
employment shall be deemed earned and vested as of the date of such qualifying
disability and the Company, within 60 days following the effective date of such
termination, shall issue all outstanding shares of Stock with respect to such
RSUs to Awardee or, if applicable, the Awardee’s guardian. In the event,
however, that within such 60 day period, a Tranche has been completed, then the
number of Performance-Based RSUs to be settled with the issuance of Stock shall
be based on the actual results for such Tranche as calculated in accordance with
paragraph 1 and such distribution shall be made as soon as reasonably
practicable after the end of such Tranche.


c)Termination Due to Retirement. If the Awardee’s employment is terminated by
reason of Retirement, Awardee will be entitled to that number of earned RSUs
Awardee would have achieved under paragraph 1 with respect to each Tranche but
for such Retirement, multiplied by a fraction (but not greater than 1) that is
equal to the number of completed fiscal months that the Awardee was employed by
the Company after the Award Date divided by the number of months in such
Tranche. The shares underlying such RSUs will be distributed as contemplated
under paragraph 2 above as if the Awardee remained employed with the Company;
provided, however, that Stock shall not be issued with respect to any vested
RSUs for which valid deferral elections have been made until the deferral dates
set forth in such deferral elections. For purposes of this Agreement,
“Retirement” means that the Awardee has voluntarily terminated employment with
the Company and its Subsidiaries after having completed at least five years of
service (as determined under the Company’s 401(k) plan) and attained at least
fifty-five (55) years of age and, prior to such employment termination, the
Awardee has: (i) given the Company’s Chief Human Relations Officer (“CHRO”) or
the Awardee’s immediate supervisor at least three months’ prior written notice
(or such shorter period of time approved in writing by the CHRO or your
immediate supervisor) of the intended retirement date and (ii) completed
transition duties and responsibilities as determined by the CHRO and/or the
Awardee’s immediate supervisor during the notice period in a satisfactory
manner, as reasonably determined by either of them.


d)Termination for Cause. If the Awardee’s employment terminates for Cause (as
defined below), all unvested RSUs shall terminate immediately and be of no
further force and effect. For purposes hereof, unless otherwise provided in an
employment agreement between


CICC:2008    Page 3 of 3
DM_US 158324549-6.092607.0011

--------------------------------------------------------------------------------





the Company and the Awardee, a termination of employment for “Cause” shall mean,
the occurrence of one or more of the following: (i) the Awardee is convicted of,
pleads guilty to, or confesses to any felony or any act of fraud,
misappropriation or embezzlement which has an immediate and materially adverse
effect on the Company or any Subsidiary, as determined by the Administrator (as
defined by the Plan) in good faith in its sole discretion; (ii) the Awardee
engages in a fraudulent act to the material damage or prejudice of the Company
or any Subsidiary or in conduct or activities materially damaging to the
property, business or reputation of the Company or any Subsidiary, all as
determined by the Administrator in good faith in its sole discretion; (iii) any
material act or omission by the Awardee involving malfeasance or negligence in
the performance of the Awardee’ s duties to the Company or any Subsidiary to the
material detriment of the Company or any Subsidiary, as determined by the
Administrator in good faith in its sole discretion, which has not been corrected
by the Awardee within thirty (30) days after written notice from the Company of
any such act or omission; (iv) failure by the Awardee to comply in any material
respect with any written policies or directives of the Company as determined by
the Administrator in good faith in its sole discretion, which has not been
corrected by the Awardee within ten (10) days after written notice from the
Company of such failure; or (v) material breach by the Awardee of any
non-competition, non-solicitation, confidentiality or similar agreements between
the Awardee and the Company as determined by the Administrator in good faith in
its sole discretion.


e)Termination without Cause. If the Awardee’s employment is terminated by the
Company without Cause and unless otherwise determined by the Administrator, any
portion of this Award that is not vested by time of such termination shall
terminate immediately and be of no further force and effect.


f) Termination of Employment by Awardee. If the Awardee terminates his or her
employment, this Award shall terminate immediately upon notice by the Awardee of
such termination and be of no further force and effect.


g)Discretionary Vesting Acceleration. The Administrator, in its absolute
discretion, may accelerate the vesting of the balance, or some lesser portion of
the balance, of the unvested RSUs at any time; provided that, the time or
schedule of any amount to be settled pursuant to the terms of this Award
Agreement that provides for the deferral of compensation under Section 409A, may
not be accelerated except as otherwise permitted under Section 409A. If so
accelerated, such RSUs shall be considered as having vested as of the date
specified by the Administrator.


h)Miscellaneous. The Administrator’s determination of the reason for termination
of the Awardee’s employment shall be conclusive and binding on the Awardee and
his or her representatives or legatees.
    
5.     Clawback Provision. Anything in this Award Agreement to the contrary
notwithstanding, the Awardee hereby acknowledges and agrees that any
compensation payable under this Award Agreement is subject to any clawback
policy of the Company currently in effect or adopted in the future providing for
the recovery of erroneously awarded incentive compensation in the event the
Company is required to prepare an accounting restatement (“Restatement”) due to
the material noncompliance of the Company with any financial reporting
requirements under the securities laws, and the Awardee hereby agrees to repay
the Company to the extent required by such clawback policy of the Company.
Unless otherwise determined by the Company, in the event that any such
Restatement with respect to a period of time within a Tranche becomes necessary,
the amount of the Award shall be reduced as required under the Company’s
clawback policy as in effect from time to time and the Awardee shall be
obligated to return to the Company (at Awardee’s option) either (i) that number
of shares of stock issued on account of such RSUs that would not have been
earned after giving effect to such Restatement, or (ii) cash equaling the number
of such shares times the closing price of the Company’s common stock on the date
immediately preceding the date such shares vested.


6.     Section 409A.


CICC:2008    Page 4 of 4
DM_US 158324549-6.092607.0011

--------------------------------------------------------------------------------







a)    RSUs under this Award that are not subject to a valid deferral election
are generally intended to be exempt from Section 409A of the Code as short-term
deferrals and, accordingly, the terms of this Award Agreement shall be construed
to preserve such exemption. To the extent that RSUs granted under this Award
Agreement are subject to the requirements of Section 409A, this Award Agreement
shall be interpreted and administered in accordance with the intent that the
Awardee not be subject to tax under Section 409A. Neither the Company nor any of
its affiliates, shall be liable to any Awardee (or any other individual claiming
a benefit through the Awardee) for any tax, interest, or penalties the Awardee
might owe as a result of participation in the Plan, and the Company and its
affiliates shall have no obligation to indemnify or otherwise protect the
Awardee from the obligation to pay any taxes pursuant to Section 409A of the
Code.


b)    Anything in this Award Agreement to the contrary notwithstanding, (i) if
at the time of the Awardee’s “separation from service” within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), the
Company determines that the Awardee is a “specified employee” within the meaning
of Section 409A(a)(2)(B)(i) of the Code, then to the extent any payment or
benefit that the Awardee becomes entitled to under this Award Agreement would be
considered deferred compensation subject to the 20 percent additional tax
imposed pursuant to Section 409A(a) of the Code as a result of the application
of Section 409A(a)(2)(B)(i) of the Code, such payment shall not be payable and
such benefit shall not be provided until the date that is the earlier of (A) six
months and one day after the Awardee’s separation from service, or (B) the
Awardee’s death, (ii) no amount shall be paid immediately upon a Change in
Control unless it also qualifies as either a “change in the effective control of
a corporation”, a “change in the ownership of a corporation” or a “change in the
ownership of a substantial portion of a corporation’s assets” under Treas. Reg.
§ 1.409A-3(i)(5)(v), and each Tranche of RSUs granted hereunder shall be treated
as a separate payment for purposes of Section 409A of the Code.


7.    Incorporation of Plan. Notwithstanding anything herein to the contrary,
this Award shall be subject to and governed by all the terms and conditions of
the Plan. Capitalized terms in this Award Agreement shall have the meaning
specified in the Plan, unless a different meaning is specified herein.


8.    Transferability. This Award Agreement is personal to Awardee, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution. This
Award is available, during Awardee's lifetime, only to Awardee, and thereafter,
only to Awardee's designated beneficiary or estate.


9.    Tax Withholding. For CIRCOR employees, the Company is authorized to
satisfy the minimum tax withholding obligation by withholding from shares of
Stock to be issued a number of shares of Stock with an aggregate Fair Market
Value that would satisfy the minimum required tax withholding amount due or such
higher amount as may be permitted by the directors from time to time. For CIRCOR
directors, the gross number of shares will be distributed and the director will
be required to make necessary tax payments.


10.    Non-Compete/Non-Solicitation Agreement. Awardee is receiving the Award
provided for herein in part because the Company has determined that Awardee is a
key contributor to the continued success of the Company. As such, Awardee is
privy to certain proprietary information which the Company considers to be
competition sensitive. The Company, therefore, would be materially harmed were
Awardee to leave the Company and perform services on behalf of a competitor or
if the Awardee were to solicit (i) customers to do business with a competitor of
the Company or (ii) employees of the Company to leave the Company. Accordingly,
in consideration of Awardee’s receipt of the Award, Awardee covenants and agrees
that, for a period of two (2) years following the termination of Awardee’s
affiliation with the Company (whether as an employee or non-employee director),
Awardee shall not, anywhere in the world, own, manage, operate, join, control,
promote, invest or participate in or be connected with in any capacity (either
as an employee, employer, trustee, consultant, agent, principal, partner,
corporate officer, director, creditor, owner or shareholder or in any other
individual or representative capacity) with any business individual,
partnership, firm, corporation or other entity which is engaged wholly or partly
in the design, manufacture, development, distribution, marketing or sales of any
products which compete with the Company’s then current lines of


CICC:2008    Page 5 of 5
DM_US 158324549-6.092607.0011

--------------------------------------------------------------------------------





business for which Awardee, during the two year period immediately preceding
termination of affiliation with the Company, had managerial responsibility or
otherwise provided regular services. Awardee agrees that this provision is
reasonable in view of the relevant market for the Company’s products and
services and that any breach hereof would result in continuing and irreparable
harm to the Company. The foregoing, however, shall not prevent Awardee from
making passive investments in a competitive enterprise whose shares are publicly
traded if such investment constitutes less than five percent (5%) of such
enterprise’s outstanding capital stock. In addition, Awardee, for a period of
two years following the termination of Awardee’s affiliation with the Company
shall not directly or indirectly (1) induce, solicit, request or advise any
Customers (as defined below) to patronize any business which competes with any
business of the Company for which Awardee either (a) has had any management
responsibility, (b) has otherwise provided regular services during his
affiliation with Company, or (c) has had access to confidential or proprietary
information; or (2) entice, solicit, request or advise any employee of the
Company to leave the Company’s employment or to otherwise accept employment (or
other affiliation) with any person, firm or business with which Awardee has an
employment or consulting relationship. As used above, “Customers” mean all
customers of any such business of the Company. Notwithstanding the provisions of
this paragraph 10, if Awardee is an employee or resident of a state in which
non-compete provisions of the type set forth in this paragraph 10 are not
enforceable, then the non-compete provisions of this paragraph 10 shall not
apply; the non-solicitation provisions of this paragraph 10, however, shall
continue to apply. In addition, in the event that a court of competent
jurisdiction determines that any of the restrictions set forth in this paragraph
10 are impermissible in scope and/or duration, Awardee and the Company intend
that such court shall revise such scope and/or duration as the court deems
reasonable rather than invalidating any such restrictions.
 
11.    Effect of Other Agreements. If Awardee is a party to any other agreement
with the Company and any provisions set forth in such employment agreement
conflict with the provisions set forth in this Performance-Based Restricted
Stock Unit Award Agreement, the provisions set forth in such employment
agreement shall override such conflicting provisions set forth herein.


12.    Miscellaneous.


(a)    Notice hereunder shall be given to the Company at its principal place of
business, and shall be given to Awardee at the address set forth below, or in
either case at such other address as one party may subsequently furnish to the
other party in writing.


(b)    This Award does not confer upon Awardee any rights with respect to
continuance of employment by the Company or any Subsidiary.


(c)    Pursuant to Section 14 of the Plan, the Committee may at any time amend
or cancel any outstanding portion of this Award, but no such action may be taken
which adversely affects Awardee's rights under this Award Agreement without
Awardee's consent.


                            








CIRCOR INTERNATIONAL, INC.
                                
circor2019performance_image1.gif [circor2019performance_image1.gif]


By:

--------------------------------------------------------------------------------

Scott Buckhout


CICC:2008    Page 6 of 6
DM_US 158324549-6.092607.0011

--------------------------------------------------------------------------------





Title: President and CEO    


The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.
Date:    

--------------------------------------------------------------------------------

Name:    Awardee
 


CICC:2008    Page 7 of 7
DM_US 158324549-6.092607.0011